HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES Index to Financial Statements FINANCIAL STATEMENTS FOR THE PERIOD ENDINGSEPTEMBER 30, 2007 PAGE Consolidated Balance Sheet F-1 Consolidated Income Statements F-2 Consolidated Statements of Cash Flows F-3 Notes to Unaudited Financial Statements F-4 - F-15 i HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (UNAUDITED) SEPTEMBER 30, 2007 ASSETS Current assets Cash and cash equivalents $ 348,912 Accounts receivable 72,930 Other receivables 69,176 Amount due from related parties 7,526,959 Prepayments 59,523 Inventory 3,816 Total current assets 8,081,316 Property, plant and equipment, net 7,880,175 Construction in progress, net 427,124 Intangible assets, net 3,710,970 Total assets $ 20,099,585 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ 127,980 Other payable 413,222 Amount due to related parties 505,382 Unearned revenue 144,607 Accrued payroll 59,944 Tax payables 1,274,952 Loan payable 2,402,307 Total current liabilities 4,928,394 Commitments - Total liabilities 4,928,394 Stockholders' equity Share capital 9,002,231 Accumulated other comprehensive income 351,230 Statutory reserve 1,160,070 Accumulated deficit 4,657,660 Total stockholders' equity 15,171,191 Total liabilities and stockholders' equity $ 20,099,585 The accompanying notes are an integral part of these consolidated financial statements. F-1 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) SEPTEMBER 30， 2007 2006 Net revenue Advertisement $ 8,061,125 $ 5,494,646 Tourism 3,547,892 1,965,568 Total 11,609,017 7,460,214 Cost of revenue Advertisement 1,548,091 1,500,568 Tourism 141,970 60,195 Total (1,690,061 ) (1,560,763 ) Gross profit 9,918,956 5,899,451 Operating expenses Selling expenses 663,702 594,035 Operating and administrative expenses 1,252,119 703,520 Total operating expenses 1,915,821 1,297,555 Income from operations 8,003,135 4,601,896 Other (income) expense Other expenses 6,344 13,612 Interest expense 179,637 185,922 Interest income (839 ) (1,130 ) Finance expense 5,105 1,519 Total other expenses 190,247 199,923 Income before income taxes 7,812,888 4,401,973 Provision for income taxes 79,089 - Net income 7,733,800 4,401,973 Other comprehensive income Foreign currency translation gain 308,646 1,525 Comprehensive income $ 8,042,446 $ 4,403,498 The accompanying notes are an integral part of these consolidated financial statements. F-2 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 7,733,800 $ 4,401,973 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 267,262 21,977 Amortization 116,341 109,836 (Increase) / decrease in assets: Accounts receivables 97,525 (90,562 ) Other receivables (6,591 ) 5,369,231 Prepayments 208,823 (1,708,645 ) Inventories (3,802 ) (1,641 ) Increase/(Decrease) in current liabilities: Accounts payable (111,090 ) 4,469 Tax payable 735,784 333,845 Unearned revenue 115,295 (75,964 ) Accrued payroll 19,972 20,382 Other payable 328,351 37,623 Net cash provided by operations 9,501,670 8,422,524 CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property & equipment (204,363 ) (126,606 ) Acquisition of construction in progress (2,208,496 ) (4,024,586 ) Net cash used in investing activities (2,412,859 ) (4,151,192 ) CASH FLOWS FROM FINANCING ACTIVITIES Cash contributed (distributed) 398,883 (72,340 ) Payments of loan payable (1,595,533 ) - Payments of loan from related parties (7,843,846 ) (3,762,157 ) Net cash used in financing activities (9,040,496 ) (3,834,497 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS 131,438 (11,142 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,820,247 ) 425,693 CASH AND CASH EQUIVALENTS, BEGINNING BALANCE 2,169,159 71,177 CASH AND CASH EQUIVALENTS, ENDING BALANCE $ 348,912 $ 496,870 SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ - $ - Interest payments $ 179,637 $ 185,922 The accompanying notes are an integral part of these consolidated financial statements. F-3 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Hongkong Yi Tat (“the Company”, “we”, “us”, “our”) was established on July 28, 2000, under the laws of Hong Kong Special Administration Region, with its registered office at RM1302-3 13/F, Crocodile House II, 55 Connaught Road Central HK, and its certificate number of 31123140-000-07-06-7. Fujian Jintai Tourism Developments Co.Ltd (“Jintai”) is incorporated on October 29, 2001 under the laws of PRC and located in Taining County, Fujian Province in China. It mainly engages in tourism developments, ethnic culture communication, timeshare resorts operation, souvenirs sales, and related tourism services. It has gained 30 years of management rights (from 2001 to 2031) to manage the Big Golden Lake in Fujian province, one of the 7 best Danxia landforms in China. The Company owns 100% shares of Jintai, and holds variable interest in Fujian Jiaoguang Media Co.Ltd and holds varial interst in Fuyu through Jintai. Fuzhou Hongda Co. Ltd. (“Hongda”) is incorporated On July 10, 2007, under the laws of PRC and located in Fuzhou City. Hongda is a 100% owned company of Jintai. Fuzhou Fuyu Media Co. Ltd. (“Fuyu”) is incorporated on July 31, 2007, under the laws of PRC and located in Fuzhou City. On July 31, 2007, Fuyu and its shareholders entered into a set of Contractual Arrangements with Jintai, and through Jintai, with the Company. The relationships with the Company and its shareholders are governed by the Contractual Arrangements. The Contractual Arrangements are comprised of a series of agreements, including a Consulting Agreement and an Operating Agreement, through which the Company has the right to advise, consult, manage and operate Fuyu, and collect and own all of Fuyu’s respective net profits. Additionally, under a Proxy and Voting Agreement and a Voting Trust and Escrow Agreement, the shareholders of Fuyu have vested their voting control over Fuyu to the Company. In order to further reinforce the Company’s rights to control and operate Fuyu, Fuyu and its shareholders have granted the Company, under an Option Agreement, the exclusive right and option to acquire all of their equity interests in the Fuyu or, alternatively, all of the assets of the Fuyu. Further, the shareholders of Fuyu have pledged all of their rights, titles and interests in the Fuyu to the Company under an Equity Pledge Agreement. Fujian Jiaoguang Media Co.Ltd (“Jiaoguang”) is incorporated on October 9, 2004 under the laws of PRC and located in Fuzhou City, Fujian Province in China. It mainly engages in advertisement，publishing, exhibition, cultural communication and coordinatingcultural performance as an agent. It has gained 7 years of managing rights of Fujian Education TV advertisement (from 2003 to 2010), and has option to another 5 years’ management. On December 30, 2004, Jiaoguang and its shareholders entered into a set of Contractual Arrangements with the Company. The relationships with the Company and its shareholders are governed by the Contractual Arrangements. The Contractual Arrangements are comprised of a series of agreements, including a Consulting Agreement and an Operating Agreement, through which the Company has the right to advise, consult, manage and operate Jiaoguang, and collect and own all of Jiaoguang’s respective net profits. Additionally, under a Proxy and Voting Agreement and a Voting Trust and Escrow Agreement, the shareholders of Jiaoguang have vested their voting control over Jiaoguang to the Company. In order to further reinforce the Company’s rights to control and operate Jiaoguang, Jiaoguang and its shareholders have granted the Company, under an Option Agreement, the exclusive right and option to acquire all of their equity interests in the Jiaoguang or, alternatively, all of the assets of the Jiaoguang. Further, the shareholders of Jiaoguang have pledged all of their rights, titles and interests in the Jiaoguang to the Company under an Equity Pledge Agreement. The Company has adopted FASB Interpretation No. 46R "Consolidation of Variable Interest Entities" ("FIN 46R"), an Interpretation of Accounting Research Bulletin No. 51. FIN 46R requires a Variable Interest Entity (VIE) to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE's residual returns. VIEs are those entities in which the Company, through contractual arrangements, bears the risks of, and enjoys the rewards normally associated with ownership of the entities, and therefore the company is the primary beneficiary of these entities. The results of subsidiaries or variable interest entities acquired during the year are included in the consolidated income statements from the effective date of acquisition. F-4 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS ACCOUNTING AFTER INITIAL MEASUREMENT OF VIE - Subsequent accounting for the assets, liabilities, and non-controlling interest of a consolidated variable interest entity are accounted for as if the entity were consolidated based on voting interests and the usual accounting rules for which the VIE operates are applied as they would to a consolidated subsidiary as follows: · carrying amounts of the VIE are consolidated into the financial statements of the Company as the primary beneficiary (referred as "Primary Beneficiary" or "PB"); · inter-company transactions and balances, such as revenues and costs, receivables and payables between or among the Primary Beneficiary and the VIE(s) are eliminated in their entirety; and INITIAL MEASUREMENT OF VIE- The Company initially measures the assets, liabilities, and non-controlling interests of the VIEs at their fair values at the date of the acquisitions. Because Jiaoguang and the Company’s contractual relationship comply with FIN 46R, the Company consolidated Jiaoguang’s financial statements as VIE. As of December 31, 2006, the Company has consolidated Jiaoguang’s financial statements for the two years ended December 31, 2006 and 2005 in the accompanying financial statements. On July 19, 2007, Keenway Limited (“Keenway”), a corporation established under the law of Cayman Islands, acquired 100% shares of the Company. 2. BASIS OF PRESETATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the interim periods are not necessarily indicative of the results for any future period. These statements should be read in conjunction with the Company's audited financial statements and notes thereto for the fiscal year ended December 31, 2006. The results of the nine month period ended September 30, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2007. a. Principle of consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries Jintai, and Hongda, and the accounts of the variable interest entities, Jiaoguang and Fuyu, collectively “the Company”. All significant inter-company accounts and transactions have been eliminated in consolidation. b. Use of estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. F-5 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS c. Cash and cash equivalents For Statement of Cash Flows purposes, the Company considers all cash on hand and in banks, including accounts in book overdraft positions, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. d. Accounts receivable The Company's policy is to maintain reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of September 30, 2007, the Company had accounts receivable of $72,930. All account receivable not collected and over 90 days as of September 30, 2007 has been written off. e. Prepayments The Company advances to certain vendors for purchase of its material and necessary service. As of September 30, 2007, the advances to suppliers amounted to $59,523. f. Inventories Inventories are valued at the lower of cost (determined on actual cost basis) or net realizable value. The management compares the cost of inventories with the net realizable value and an allowance is made for writing down the inventories to their net realizable value, if lower than the cost. g. Property, plant and equipment Property, plant and equipment are recorded at cost. Gains or losses on disposals are reflected as gain or loss in the year of disposal. The cost of improvements that extend the life of plant, property, and equipment are capitalized. These capitalized costs may include structural improvements, equipment, and fixtures. All ordinary repair and maintenance costs are expensed as incurred. Depreciation for financial reporting purposes is provided using the straight-line method over the estimated useful lives of the assets: 5 to 20years for house&building; 5 to 8 years for electronic equipment, 8years for transportation equipment, 5 to 8years for office furniture, 26 years for lease improvements. h. Impairment The Company applies the provisions of Statement of Financial Accounting Standard No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("FAS No. 144"), issued by the Financial Accounting Standards Board ("FASB"). FAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. The Company tests long-lived assets, including property, plant and equipment, intangible assets and construction in progress, for recoverability at least annually or more frequently upon the occurrence of an event or when circumstances indicate that the net carrying amount is greater than its fair value. Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is generally measured by discounting expected future cash flows as the rate the Company utilizes to evaluate potential investments. The Company estimates fair value based on the information available, judgments and projections are considered necessary. There was no impairment of long-lived assets for the nine months ended September 30, 2007. F-6 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS i. Revenue recognition The Company's revenue recognition policies are in compliance with Staff accounting bulletin (SAB) 104.Sales revenue is recognized at the date of service rendered to customers when a formal arrangement exists, the price is fixed or determinable, the services rendered, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Unearned revenue amounted to $144,607 as of September 30, 2007. The Company has no product return or sales discount allowance because service rendered and accepted by customers are normally not returnable and sales discount is normally not granted after service is rendered. j. Advertising costs The Company expenses the cost of advertising as incurred or, as appropriate, the first time the advertising takes place. Advertising costs for the 9 month periods ended September 30, 2007 and 2006 were $67,371 and $87,908, respectively. k. Income taxes The Company accounts for income taxes using tax payable approach which did not need the recognition and measurement of deferred tax assets. l. Foreign currency translation The Company uses the United States dollar ("U.S. dollars") for financial reporting purposes. The Company's subsidiaries maintain their books and records in their functional currency, being the primary currency of the economic environment in which their operations are conducted. In general, for consolidation purposes, the Company translates the subsidiaries' assets and liabilities into U.S. dollars using the applicable exchange rates prevailing at the balance sheet date, and the statement of income is translated at average exchange rates during the reporting period. Gain or loss on foreign currency transactions are reflected on the income statement. Gain or loss on financial statement translation from foreign currency are recorded as a separate component in the equity section of the balance sheet, as component of comprehensive income. The functional currency of the Company is Chinese Renminbi. m. Fair values of financial instruments Statement of Financial Accounting Standard No. 107, "Disclosures about Fair Value of Financial Instruments", requires that the Company disclose estimated fair values of financial instruments. The Company's financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables, advances to suppliers, accounts payable, other payable, tax payable, and related party advances and borrowings. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented on the balance sheet. This is attributed to the short maturities of the instruments and that interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profile at respective balance sheet dates. n. Earning per share (EPS) Earnings per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), Earnings per share. SFAS No. 128 superseded Accounting Principles Board Opinion No.15 (APB 15). Earnings per share for all periods presented has been restated to reflect the adoption of SFAS No. 128. Basic earnings per share is based upon the weighted average number of common shares outstanding. Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. F-7 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS o. Segment reporting Statement of Financial Accounting Standards No. 131 ("SFAS 131"), "Disclosure About Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. During the nine months ended September 30, 2007 and 2006, the Company is organized into two main business segments: tourism and advertisement. The following table presents a summary of operating information and certain year-end balance sheet information for the nine months ended September 30, 2007 and 2006: Nine months ended September 30, 2007 2006 (Unaudited) (Unaudited) Revenues from unaffiliated customers: advertisement $ 8,061,125 $ 5,494,646 tourism 3,547,892 1,965,568 Consolidated $ 11,609,017 $ 7,460,214 Operating income : advertisement $ 5,888,811 $ 3,727,837 tourism 2,114,842 874,059 Consolidated $ 8,003,653 $ 4,601,896 Identifiable assets: advertisement $ 14,062,957 $ 4,311,210 tourism 8,995,357 6,944,945 Consolidated $ 23,058,315 $ 11,256,155 Net income advertisement $ 5,749,938 $ 3,657,388 tourism 1,984,380 744,585 Consolidated $ 7,734,318 $ 4,401,973 Interest expense: advertisement $ 72,058 $ 60,748 tourism 107,579 125,174 Consolidated $ 179,637 $ 185,922 F-8 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS Because our business structure is separate for each segment, the operating costs included in one segment will not benefit the other segment. For the nine months ended September 30, 2006, there are no reconciling amounts. For nine months ended September 30, 2007, the reconciling items for were as follows: (Unaudited) Nine months ended September 2007 Operating income : advertisement $ 5,888,811 tourism 2,114,842 Consolidated 8,003,653 Reconciling item (1) (518 ) Total $ 8,003,135 Identifiable assets: advertisement $ 14,062,957 tourism 8,995,357 Consolidated 23,058,315 Reconciling item (2) 133,461 Reconciling item (3) (3,092,191 ) Total $ 20,099,585 Net income advertisement $ 5,749,938 tourism 1,984,380 Consolidated 7,734,318 Reconciling item (1) (518 ) Total $ 7,733,800 (1) The reconciling amounts include certain general and administrative expenses which are excluded from segments. (2) The reconciling amounts include certain assets which are excluded from segments. (3) Reconciling amounts include adjustments to eliminate inter company transactions. p. Statement of cash flows In accordance with Statement of Financial Accounting Standards No. 95, "Statement of Cash Flows," cash flows from the Company's operations is calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. F-9 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS q. Recent accounting pronouncements In September 2006, FASB issued SFAS 157 Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements.However, for some entities, the application of this Statement will change current practice.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In September 2006, FASB issued SFAS 158 EmployersAccounting for Defined Benefit Pension and Other Postretirement Plansan amendment of FASB Statements No. 87, 88, 106, and 132(R)This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognizethe funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the followinginformation in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: 1) A brief description of the provisions of this Statement 2) The date that adoption is required 3) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employers fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FAS 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FAS 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FAS 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. r. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. F-10 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO UNAUIDTED CONSOLIDATED FINANCIAL STATEMENTS 3.
